Citation Nr: 1725911	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1967 to August 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  The hearing transcript is associated with the record.  The issue of entitlement to a TDIU has twice been remanded by the Board for additional development, in October 2014 and February 2016.  Although additional delay is unfortunate, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's only current service-connected disability is posttraumatic stress disorder (PTSD) and he contends that he is unemployable solely due to PTSD.  Although he cites many symptoms as impacting his employability, it appears that his primary contention is that he cannot obtain and maintain work consistent with his education and work experience because of cognitive problems and short-term memory loss.

The Board observes that the record shows a diagnosis of vascular dementia in addition to PTSD.  Each of the VA examination opinions of record have implicitly suggested that the Veteran's cognitive problems are not related to his PTSD.  Private medical opinions do not reflect review of the entire medical history and claims file and do not discuss the Veteran's diagnosis of vascular dementia.  

The most recent VA psychiatric examination report, dated March 2016, contains some internal inconsistencies regarding the Veteran's symptomatology.  Specifically, the examiner indicated that the Veteran's service-connected PTSD was manifested in part by memory loss.  Later, the examiner cited an April 2007 VA treatment note which stated that the Veteran's 2000 stroke resulted in minimal residual deficits.  Then, the examiner indicated that the Veteran's memory problems were secondary to his non-service-connected strokes.  

In sum, it is unclear from the record whether the Veteran's PTSD and vascular dementia symptoms are wholly separate or whether they overlap.  Moreover, there is no competent medical opinion of record regarding whether the Veteran's PTSD aggravates his vascular dementia.  As such, an addendum opinion should be requested on remand.  Updated treatment notes should also be obtained on remand, with the Veteran's assistance where needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional pertinent medical evidence that is not already associated with the claims file.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  After updated records have been obtained, request an addendum medical opinion from the same provider who prepared the March 2016 VA examination report.  A physical examination is not required unless this provider deems one necessary.  If the March 2016 examiner is not available, however, the Veteran must be provided with a new in-person examination.  In either instance, the provider is asked to respond to the following inquires:

   (a)  Identify all of the Veteran's psychiatric symptoms that are wholly or partially attributable to vascular dementia.

   (b)  Opine as to whether each identified symptom is solely attributable to his vascular dementia or whether it is partially attributable to his PTSD.

   (c)  For each symptom that is at least partially attributable to the Veteran's PTSD, comment on the impact that symptom might have on the Veteran's employability, taking into account his education and work history.

   (d)  Opine as to whether it is at least as likely as not the Veteran's PTSD aggravates his vascular dementia.

A complete rationale for each opinion must be provided.  Citation to appropriate medical treatise literature is encouraged but not required.  

If the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




